EXHIBIT 10.2

 

Amendment No. 1 to Board Service Agreement

 

That certain Board Service Agreement (the “Agreement”) dated, August 21, 2019,
by and between Applied BioSciences Corp., a Nevada corporation (the “Company”),
and Michael Beaubaire (“Director”), is hereby amended this 3rd day of October
2019, as follows:

 

WHEREAS, the Board of Directors of the Company appointed Michael Beaubaire a
director of the Corporation on October 1, 2019, provided that this Amendment No.
1 be agreed upon by the parties hereto;

 

Now, therefore, for good and valuable consideration received by each of the
parties, the parties agree as follows:

 



 

1.Amendment to preamble and Section 1: The text “August 21, 2019” in the first
sentence and in Section 1 of the Agreement, is hereby deleted and replaced with
the text “October 3, 2019.”

 

 

 

 

2.Amendment to Section 4(b): The present text of Section 4(b) is hereby deleted
in its entirely and replaced with the following text:



 

The Company shall issue 75,000 shares (the “Shares”) of its duly authorized and
non-assessable common stock to Director. Director agrees that he shall not
offer, sell, contract to sell, pledge, give, donate, transfer or otherwise
dispose of, directly or indirectly, the Shares, except that Director may offer,
sell, contract to sell, pledge, give, donate, transfer or otherwise dispose of,
directly or indirectly, 2,083 of the Shares each month for a period of 36 months
after the date of this Agreement. Three years after the date of this Agreement,
Director may offer, sell, contract to sell, pledge, give, donate, transfer or
otherwise dispose of, directly or indirectly, all of the Shares.

 

All defined terms used herein shall have the meaning assigned to them in the
Agreement unless otherwise defined herein, and all of the terms of the Agreement
shall continue to apply unless as amended hereby. Except as specifically set
forth herein, the Agreement shall remain in full force and effect and shall not
be waived, modified, superseded or otherwise affected by this Amendment No. 1.
This Amendment No. 1 is not to be construed as a release, waiver or modification
of any of the terms, representations, warranties, covenants, rights or remedies
set forth in the Agreement, except as specifically set forth herein. The
Agreement and this Amendment No. 1 contain all of the terms and conditions
agreed upon by the Company and Director relating to the subject matter of the
Agreement.

 

[signature page follows]

 



 1

  



 

The parties have executed this Amendment as of the date first written above.

 



THE COMPANY

 DIRECTOR 

  

 

 

 

By:

/s/ Raymond Urbanski /s/ Michael Beaubaire 

Name:

Raymond Urbanski

 

Michael Beaubaire

 

Title:

Chief Executive Officer  



 



 2



 